To compel respondent to enter judgment in favor of relator.
Order to show cause denied June 6, 1893.
Relator was respondent in proceedings before a circuit court commissioner for forcible entry and detainer, in which an appeal was taken to the circuit. Upon the trial in the Circuit Court, before the case went to the jury, relator raised a question as to the competency of one of the jurors, the court found said juror incompetent, and as relator refused to consent to proceed with eleven jurors, the court discharged the panel.